Hines, J.
(After stating the foregoing facts.) The view we take of this case is that the decree rendered by the trial court was demanded by the verdict, and the undisputed facts in the record. If this conclusion is right, then it becomes unnecessary to consider the errors, if any, committed by the court in reaching the final conclusion reached in this case, and expressed in its decree.
On February 10, 1919, the plaintiff conveyed by deed to his wife a house and lot in Gainesville, Ga., a tract of two hundred acres of land in Hall Count]', Georgia, a lot lying just outside of the corporate limits of Gainesville, and a vacant lot at Commerce, Jackson County, Georgia. The alleged consideration of this deed was five dollars cash, which the evidence discloses the wife actually paid, the natural love and affection which the grantor had for the grantee, and the services which the. grantee, as his wife, had already rendered unto the grantor, and might in the future render to him. In his petition the husband sought to have this deed canceled on the grounds: (1) that it was wholly without consideration; (2) that the pretended consideration had failed, as the defendant *269had refused and still refuses to render to petitioner the services which she was to render as a part of the consideration of this deed; (3) that the grantor was mentally incapable of contracting at the time said deed was made; (4) that the grantor was induced to sign this deed by the fraud and undue influence of the defendant; (5) that he was induced to sign the same under duress; and (6) because this deed was never delivered.
.This formidable attack on this deed completely crumbled and collapsed when the time came for the plaintiff to sustain the grounds of this attack. It can be conceded, for the sake of the argument, that there was no consideration paid or to be paid by the grantee to the grantor for the property conveyed by this deed; although the wife testified that it was made in pursuance of a prenuptial contract by which the-plaintiff agreed, if she would marry him, that he would buy and convey to her a home, and that in pursuance of this agreement she married him. Marriage is a valuable consideration, and the wife stands, as to property of the husband settled upon her by marriage contract, as other purchasers for value. Civil Code, §§ 3006, 4243. But it is utterly immaterial, under the facts of this case, whether this deed was bottomed on a consideration, or was purely voluntary and without consideration.
There was no evidence that the plaintiff was mentally incapable of making this deed at the time he executed the same. On the contrary the evidence shows that he possessed sufficient strength of mind to have a full and clear understanding of the fact that he was making this deed and the purpose for which he was making the same. The fact that the grantor was induced by his wife to make this deed, in order to delay, hinder, or defraud his creditor, can not avail the plaintiff. He was equally guilty with his wife. They are both in the same boat. As both are equally guilty of this fraud, equity will leave them where it finds them. There was no evidence that the plaintiff signed this deed under duress. The jury found that this instrument had been delivered by the plaintiff to his wife, and this finding is supported by the evidence. The testimony of the plaintiff shows that this deed was made by the plaintiff for the purpose of hindering, delaying, or defrauding a person who had, at the time of the conveyance, a valid, subsisting claim for damages for a trespass upon his person. Wise v. Moore, 31 Ga. 148; Westmoreland v. Powell, 59 Ga. 256. Such a deed is binding upon the *270parties, and conveys to the grantee a good title. The parties being in pari delicto, and the conveyance being an executed contract, the vendor can not impeach it as a muniment of title in the vendee and have it canceled, whether the vendee really paid the recited purchase-money or not, or whether she fraudulently induced him to make the conveyance for this purpose. McCleskey v. Leadbetter, 1 Ga. 551, 557; Galt v. Jackson, 9 Ga. 151; Tufts v. DuBignon, 61 Ga. 322; Parrott v. Baker, 82 Ga. 364, 370 (9 S. E. 1068); Bagwell v. Johnson, 116 Ga. 464 (42 S. E. 732); Tune v. Beeland, 131 Ga. 528 (62 S. E. 976); Anderson v. Anderson, 150 Ga. 142 (103 S. E. 160).
In his testimony the plaintiff gives the history of the execution of the deed of February 10, 1919, by him to his wife. On direct examination he testified: “I didn’t want to be sued and have a judgment hanging over me, and she says ‘I will tell you what to do now. You make your property over to me, and I will cancel it báck to you all right, and they can’t get it.’ Well, I studied about .it, and I thinks, well, may be that will do for awhile, and I can stave them off until I can get the money to pay it, and I done it. My wife first suggested that after I had told her about the circumstance ; she sajrs: e I will tell you wliat to do, you make your property over to me, and I will cancel it back to you, and they can’t sell you out.’ Of course I was not satisfied over that solution of the matter. I never done no such business as that, and I always pay my debts, but I had been used to minding her, sorter keeping her in a good humor all the time the best I could, and I consented to it and made the deed and handed it to her. I told her I made the deed, and to look at it and hand it back to me, and I was going to keep it.” Again, on cross-examination, in referring to this deed, plaintiff testified as follows: “ I made it in order to shun the damage suit for awhile until I could get up the money. It was to be effective until I could get up the money and get rid of the damage suit, to pay it off, and she asked me to do it, and I backed out. I knew I was making a deed. I knew I was conveying her that property by this deed for a sham, just for a sham; and she said she would cancel it back. I think I understood all of that thoroughly. Was no misunderstanding about it. I was troubled mighty about this suit. I don’t know as I did exactly know what I was doing when I made this deed. I can say anything you want *271me to. I want to tell the truth and nothing but it. I think I knew I was making a deed when I made this deed here. I knew I was making it for the purpose of avoiding a damage suit, as she asked to do. If I had understood it thoroughly I might have known it wouldn’t be no account. I understood my part. My part was making the deed in order to avoid a damage suit. Yes, that was right. I have always looked after my own business. Others have tried to, but they didn’t do it, partly not. I have always made my own trades and my own purchases, and sold my own property whenever I wanted to. 1 never had any mental trouble that would prevent me from doing it. I made some mighty foolish trades though.” Again in a written statement admitted by the plaintiff to have been written by him, the plaintiff stated, amongst other things, as follows: "She just wanted a house to put her things in, and I said I would buy her a house, not thinking we would marry or we would not. I meant it, for I had enough money and notes in sight that I could do without at that time, whether we were married or not, and I meant it, and I told her to look out for one and she picked out a $4000 house, and I told her I couldn’t buy that sort of a house, and we rented one and did get married. Sometime in May, 1919, I think, I thought of another money scheme that might come on that was unjust, and I told her I would take the bankruptcy before I would pay it. She says, ‘ Make it over to me, and I will save it in case it does come, and if it don’t I will give it back to you.’ So that was about the 15th day of May, I think. So I deeded everything over to her and handed them over to her, and she looked at them. I told her to hand them back to me, that I would take care of them until another change took place; and she says, ‘ Why not me keep them ? ’ and wouldn’t hand them back, and laid them on the table. I picked them up and put them in my drawer with my other papers. So I studied about it, and I believed she would take the advantage of me, the way she seemed about it; so I tore my name off the deeds and put them back and dropped the name down there too.”
This testimony of the plaintiff clearly demonstrates that the purpose for which this deed was made was to delay, hinder, or defraud the person who had a claim against him for personal injuries; that the plaintiff was mentally capable at the time of making this deed; that it was not made under duress by his wife; *272and that the same was delivered. This being so, his deed put title to the property in dispute in his wife. She is in possession under his deed. Under the authorities above cited, he can not attack this deed on the ground that it was obtained by the fraud of his wife; and equity, under the circumstances, will not cancel the same at his instance, he being mentally capable of making this deed, fully understanding the purpose for which it was made, and the same having been delivered to his wife.
For the above reason it becomes unnecessary to determine whether any errors were committed by the court in the trial of this case, and in the rendition of the decree therein establishing the title in the wife to the house and lot in dispute, denying the prayers of the plaintiff for cancellation of the two deeds he made to his wife, and refusing to award possession of this property to the plaintiff. Under the verdict rendered and in view of the undisputed facts under which the first deed from the plaintiff to his wife was made, which are fully set out above, a decree in favor of the wife was demanded. If the second deed from the husband to the wife was obtained by undue influence, its cancellation will not for that reason help the plaintiff in any way. The cancellation of the second deed would be a vain thing, as such cancellation will not restore to the plaintiff title, the right to the possession, and possession of the house and lot in dispute. Courts will not do a vain thing. The refusal of the court to cancel the second deed, on the ground that the same was obtained by the wife from the husband by undue influence, as the jury found, if erroneous, was entirely harmless. The conclusion reached and expressed in the decree was right and proper, and should not be disturbed.
The judgment on the main bill of exceptions is affirmed; and the cross-bill of exceptions is therefore dismissed.

All the Justices concur.